 

EXHIBIT 10.18

 

RESTRICTED STOCK AWARD AGREEMENT

 

PURSUANT TO THE

 

CASTLE BRANDS INC.

 

2013 INCENTIVE COMPENSATION PLAN

 

THIS AGREEMENT (the “Agreement”), made as of [●], by and between Castle Brands
Inc., with its principal office at 122 East 42nd Street, Suite 5000, New York,
New York 10168 (the “Company”), and [●] (the “Participant”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) adopted the Castle
Brands Inc. 2013 Incentive Compensation Plan on August 24, 2012 (approved by the
shareholders of the Company on October 15, 2012) (as such plan may be amended
from time to time, the “Plan”);

 

WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board (the “Committee”), has the ability to grant awards of restricted
stock to officers, directors, employees, consultants and other persons who
provide services to the Company or any Related Entities; and

 



WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Committee has determined that Participant, a [●], shall be awarded shares of
Restricted Stock in the amount set forth below and subject to the terms,
conditions and restrictions set forth herein.



 

NOW, THEREFORE, the Company and the Participant each agree as follows:

 

1. Grant of Restricted Stock. Subject to the terms, conditions and restrictions
of the Plan and this Agreement, the Company hereby grants to the Participant [●]
shares of Restricted Stock of the Company (the “Restricted Shares”) effective as
of the date hereof (the “Grant Date”). For the avoidance of doubt, the
Participant is receiving the Restricted Shares at the five-day volume weighted
average price as of [●] of $[●] and on the same terms as were approved by the
Committee on such date, and, accordingly, the Participant shall be entitled to
all rights of a holder of shares of common stock, par value $.01 per share, of
the Company (“Common Stock”) set forth in Section 4 hereof as of the Grant Date.
To the extent required by applicable law, the Participant shall pay to the
Company the par value ($.01) for each Restricted Share awarded to the
Participant simultaneously with the execution of this Agreement in cash or cash
equivalents payable to the order of the Company. Pursuant to the Plan and
Section 2 of this Agreement, the Restricted Shares are subject to certain
restrictions, some of which shall expire in accordance with the provisions of
the Plan and Section 2 hereof. Unless otherwise provided herein, terms used
herein that are defined in the Plan and not defined herein shall have the
meanings attributable thereto in the Plan.

 

   

 

 

2. Vesting. (a) Except as otherwise provided in Sections 2(b) and 3 hereof, the
Restricted Shares shall become vested in the following percentages and at the
following times, provided that the Continuous Service of the Participant
continues through and on the applicable Vesting Date:

 

Percentage of Restricted Shares  Vesting Date

[●]%

  [●]

 

There shall be no proportionate or partial vesting of the Restricted Shares in
or during the months, days or periods prior to each Vesting Date, and all
vesting of the Restricted Shares shall occur only on the applicable Vesting
Date. Upon the termination or cessation of the Participant’s Continuous Service,
other than a Without Cause Termination or a Good Reason Termination, any portion
of the Restricted Shares which is not yet then vested shall automatically and
without notice terminate, be forfeited and be and become null and void except as
otherwise provided herein.

 

(b) Notwithstanding any other term or provision of this Agreement, in the event
that an Acceleration Event (as defined below) occurs, the Restricted Shares
subject to this Agreement shall become immediately fully vested as of the date
of the Acceleration Event. For purposes of this Agreement, an “Acceleration
Event” shall mean the first to occur of any of the following: (i) a Change in
Control (as defined below) provided that the Participant’s Continuous Service
with the Company and its Related Entities continues through and on the date of
such Change in Control; (ii) the Participant’s Continuous Service with the
Company and its Related Entities terminates through either a Without Cause
Termination or a Good Reason Termination (as such quoted terms are defined
below); or (iii) the Participant’s Continuous Service with the Company and its
Related Entities terminates as a result of the Participant’s death or
disability.

 

(c) For purposes of this Agreement, “Change in Control” means the occurrence of
one of the following events: (i) consummation of a reorganization, merger or
consolidation, sale, disposition of all or substantially all of the assets or
stock of the Company or any other similar corporate event (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals or entities who were the beneficial owners,
respectively, of the voting securities of the Company entitled to vote generally
in the election of directors immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries); or (ii) Board
approval of a complete dissolution or liquidation of the Company; or (iii) any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), other than Dr. Phillip Frost, any member of his immediate
family, and any “person” or “group” (as used in Section 13(d)(3) of the Exchange
Act) that is controlled by Dr. Frost or any member of his immediate family, any
beneficiary of the estate of Dr. Frost, or any trust, partnership, corporation
or other entity controlled by any of the foregoing, is or becomes, after the
date hereof, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the board of directors of the Company.

 

  2 

 

 

(d) For purposes of this Agreement, (i) a “Without Cause Termination” shall mean
a termination of the Participant’s employment by the Company or a subsidiary
thereof other than for Cause (as defined below) or as a result of the
Participant’s death or disability, (ii) a “Good Reason Termination” shall mean a
termination of the Participant’s employment by the Participant for “good reason”
pursuant to and in accordance with the Participant’s written employment
agreement with the Company or a subsidiary thereof (if any) on the date hereof,
and (iii) “Cause” shall mean the Participant’s (i) having committed in the
performance of his or her duties, one or more acts or omissions constituting
fraud, dishonesty, or willful injury to the Company which results in a material
adverse effect on the business, financial condition or results of operations of
the Company, (ii) having committed one or more acts constituting gross neglect
or willful misconduct which results in a material adverse effect on the
business, financial condition or results of operations of the Company, (iii)
breach of fiduciary duty, (iv) failure to substantially perform assigned duties
relating to such Participant’s performance under the terms of his or her
employment agreement, if any (other than any such failure owing to Participant
becoming disabled), as reasonably determined by a majority of the entire
Compensation Committee of the Board of Directors of the Company, after
consultation with the Chief Executive Officer of the Company, (v) conviction of,
or the entry by the Participant of any plea of guilty or nolo contendere to, any
felony, or (vi) material breach of any provision of the Participant’s employment
agreement, if any, as reasonably determined by the Compensation Committee of the
Board of Directors of the Company, after consultation with the Chief Executive
Officer; provided, however, that in any of the foregoing circumstances,
Participant has failed to cure such Cause, to the extent curable, within a
thirty (30) day notice period.

 

3. Forfeiture. If the Participant’s Continuous Service with the Company and the
Related Entities is terminated for any reason other than a Without Cause
Termination or a Good Reason Termination, the Participant shall automatically
forfeit any unvested Restricted Shares and the Company shall acquire such
unvested Restricted Shares for the amount paid by the Participant for such
Restricted Shares (or, if no amount was paid by the Participant for such
Restricted Shares, then the Company shall acquire such Restricted Shares for no
consideration). The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Participant’s forfeiture of the Restricted Shares pursuant to this
Section 3.

 

4. Rights as a Holder of Restricted Shares. From and after the Grant Date, the
Participant shall have, with respect to the Restricted Shares (whether vested or
unvested), all of the rights of a holder of shares of Common Stock of the
Company, including, without limitation, the right to vote the shares, to receive
and retain all regular cash dividends payable to holders of shares of record on
and after the Grant Date (although such dividends will be treated, to the extent
required by applicable law, as additional compensation for tax purposes), and to
exercise all other rights, powers and privileges of a holder of shares with
respect to the Restricted Shares; provided, that, to the extent the Company
issues a dividend in the form of shares or other property, such shares or other
property shall be subject to the same restrictions that are then applicable to
the Restricted Shares under the Plan and this Agreement and such restrictions
shall expire at the same time as the restrictions on the Restricted Shares
expire. Participant shall not be required to repay any dividends received with
respect to Restricted Shares that are subsequently forfeited prior to vesting.

 

  3 

 

 

5. Taxes; Section 83(b) Election. The Participant acknowledges that (i) no later
than the earlier of (x) the date on which any Restricted Shares shall have
become vested or (y) the date on which the Participant makes a Section 83(b)
election (if he or she so chooses to make such an election), the Participant
shall pay to the Company, or make arrangements satisfactory to the Company
regarding payment of, any Federal, state or local or other taxes of any kind
required by law to be withheld with respect to any Restricted Shares which shall
have become so vested; (ii) the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any Federal, state or local or other taxes of any kind required by
law to be withheld with respect to any Restricted Shares which shall have become
so vested, including that the Company may, but shall not be required to, sell a
number of Restricted Shares sufficient to cover applicable withholding taxes;
and (iii) in the event that the Participant does not satisfy (i) above on a
timely basis, the Company may, but shall not be required to, pay such required
withholding and, to the extent permitted by applicable law, treat such amount as
a demand loan to the Participant at the maximum rate permitted by law, with such
loan, at the Company’s sole discretion and provided the Company so notifies the
Participant within thirty (30) days of the making of the loan, secured by the
Restricted Shares and any failure by the Participant to pay the loan upon demand
shall entitle the Company to all of the rights at law of a creditor secured by
the Restricted Shares. The Company may hold as security any certificates
representing any Restricted Shares and, upon demand of the Company, the
Participant shall deliver to the Company any certificates in his or her
possession representing the Restricted Shares together with a stock power duly
endorsed in blank. The Participant also acknowledges that it is his or her sole
responsibility, and not the Company’s, to file timely and properly any election
under Section 83(b) of the Code, and any corresponding provisions of state tax
laws, if the Participant wishes to utilize such election.

 

6. No Obligation to Continue Employment. This Agreement is not an agreement of
employment. Neither the execution of this Agreement nor the issuance of the
Restricted Shares hereunder constitute an agreement by the Company or any
Related Entity thereof to employ or to continue to employ the Participant during
the entire, or any portion of, the term of this Agreement, including but not
limited to any period during which any Restricted Shares are outstanding.

 

  4 

 

 



7. Legend. In the event that a certificate evidencing the Restricted Shares is
issued, the certificate representing the Restricted Shares shall have endorsed
thereon the following legends:

 

(a) “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE CASTLE BRANDS
INC. (THE “COMPANY”) 2013 INCENTIVE COMPENSATION PLAN ADOPTED BY THE COMPANY’S
BOARD OF DIRECTORS ON AUGUST 24, 2012 (APPROVED BY THE SHAREHOLDERS OF THE
COMPANY ON OCTOBER 15, 2012) (AS SUCH PLAN MAY BE AMENDED FROM TIME TO TIME, THE
“PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE
COMPANY DATED AS OF [●]. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.”

 

(b) Any legend required to be placed thereon by applicable blue sky laws of any
state. Notwithstanding the foregoing, in no event shall the Company be obligated
to issue a certificate representing the Restricted Shares prior to vesting as
set forth in Section 2 hereof.

 

8. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Shares provided for herein, and the Participant hereby ratifies and
confirms that which the Company, as said attorney-in-fact, shall do by virtue
hereof. Nevertheless, the Participant shall, if so requested by the Company,
execute and deliver to the Company all such instruments as may, in the judgment
of the Company, be advisable for this purpose.

 

9. Transferability. Unless otherwise determined by the Committee, the Restricted
Shares shall not be subject to a Transfer (as defined below), otherwise than by
will or under the applicable laws of descent and distribution, unless and until
the shares become vested under Section 2 hereof. The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant. Except as otherwise permitted pursuant to the first
sentence of this Section 9, any attempt to effect a Transfer of any Restricted
Shares shall be void ab initio. For purposes of this Agreement, “Transfer” shall
mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

 

10. Miscellaneous.

 

(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributes, devisees and legatees. The Company may
assign to, and require, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree in writing to perform
this Agreement. Notwithstanding the foregoing, the Participant may not assign
this Agreement or any of the Participant’s rights, interest or obligations
hereunder.

 

  5 

 

 

(b) This award of Restricted Shares shall not affect in any way the right or
power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Restricted Shares, the dissolution or
liquidation of the Company, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.

 

(c) The Participant agrees that the award of the Restricted Shares hereunder is
special incentive compensation and that it and any dividends paid thereon (even
if treated as compensation for tax purposes) will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any
subsidiary thereof or any life insurance, disability or other benefit plan of
the Company or any subsidiary thereof.

 

(d) No modification or waiver of any of the provisions of this Agreement shall
be effective unless in writing and signed by the party against whom it is sought
to be enforced.

 

(e) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

 

(f) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

(g) The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

(h) All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to Castle Brands Inc. at 122 East 42nd
Street, Suite 5000, New York, New York, 10168, Attn: Chief Financial Officer.

 

  6 

 

 

(i) This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of New York without reference to rules relating to conflicts of law.

 

(j) Notwithstanding anything to the contrary herein, in the event of any
conflict between the terms hereof and the Participant’s employment agreement, if
any, the terms of the Participant’s employment agreement shall govern.

 

11. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof (other than any other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Company and the Participant.

 

[signature page(s) follow]

 

  7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  CASTLE BRANDS INC.       By:   Name:   Title:



 

Participant:

 

        Address of Participant:  

 

  8 

 

